        Case 4:21-cr-00029-SCJ Document 1 Filed 07/02/21 Page 1 of 2
                                                                                  OPEN
                                                                                   lian,CIk
                                                                      IT?
                                                                                :1116puty Clerk

                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION


   UNITED STATES OF AMERICA
         V.                                  Criminal Information

   SHANE TERHUNE                              No. 4:21-CR-00029


THE UNITED STATES ATTORNEY CHARGES THAT:


   On or about July 6, 2018, in the Northern District of Georgia, the defendant,
SHANE TERHUNE, did knowingly and intentionally distribute a controlled
substance, said act involving a mixture and substance containing a detectable
amount of heroin, a Schedule I controlled substance, all in violation of Title 21,
United States Code, Section 841(a)(1) and Section 841(b)(1)(C), and Title 18,
United States Code, Section 2.
                                 Forfeiture Provision
   Upon conviction the offense alleged in Count One, the defendant, SHANE
TERHUNE, shall forfeit to the United States pursuant to Title 21, United States
Code, Section 853, any property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of said violation and any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the
commission of said violation, including but not limited to, the following:
      (a) MONEY JUDGMENT: A sum of money in United States currency
         representing the amount of proceeds obtained as a result of each offense,
        Case 4:21-cr-00029-SCJ Document 1 Filed 07/02/21 Page 2 of 2




          or conspiracy to commit such offense, for which the defendant is
          convicted.
   If, as a result of any act or omission of the defendant, any property subject to
forfeiture:
          a. cannot be located upon the exercise of due diligence;
          b. has been transferred or sold to, or deposited with, a third person;
          c. has been placed beyond the jurisdiction of the Court;
          d. has been substantially diminished in value; or
          e. has been commingled with other property which cannot be
              subdivided without difficulty;
the United States intends, pursuant to Title 21, United States Code, Section 853(p)
and Title 28, United States Code, Section 2461(c), to seek forfeiture of any other
property of said defendant up to the value of the forfeitable property.


 KURT R. ERSKINE
  Acting United States Attorney


 IRINA K. DUTCHER
  Assistant United States Attorney
 Georgia Bar No. 583088

 600 U.S. Courthouse
 75 Ted Turner Drive SW
 Atlanta, GA 30303
 404-581-6000; Fax: 404-581-6181




                                         2
